Citation Nr: 1717497	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2016.  In its December 2014 decision, the Board found the issue of entitlement to a TDIU had not been raised; however, in his appeal to the Court, the Veteran's representative directly raised the issue.  In its May 2016 decision, the Court declined to address whether a claim for a TDIU had been raised by the record, and noted the issue could be addressed on remand.  In November 2016, the Board found that a claim of entitlement to a TDIU has been raised. 

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is working full time and earns a salary above the poverty threshold.

2.  The Veteran is not rendered unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Pursuant to the Board's November 2016 Remand, the Appeals Management Center (AMC) provided the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, scheduled the Veteran for an evaluation by a vocational specialist to address the functional impact that the Veteran's service-connected disabilities had on his ability to secure or follow a substantially gainful occupation, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2017 of the information and evidence needed to substantiate and complete a claim.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Board acknowledges that the medical opinions were not rendered by a vocational expert as requested by the Board in the November 2016 remand directive.  The Board finds, however, that the VA medical opinions obtained in February 2017 substantially complied with the Board's remand instructions.  See Stegall, 11 Vet. App. at 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). The Board has reached this conclusion because the examiners addressed the functional impact that the Veteran's service-connected disabilities had on his ability to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16 (a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16 (b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17 (a) (2016).

In his Appellant Brief provided to the Court in September 2015, the Veteran argued that the Board failed to adequately account for the evidence showing that the Veteran worked in a protected environment.  The Veteran argued that marginal employment "shall not be considered substantially gainful employment," and that exists when employment is "in a protected environment."  38 C.F.R. § 4.16(a) (2016).  

The question of whether a service-connected disability or disabilities render a veteran unemployable, which includes the question of whether any employment held by the Veteran was in a protected environment, is a legal determination for adjudicators to make rather than a factual finding to be answered by health care professionals or vocational experts.  See generally Geib, 733 F.3d at 1354 (2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The previous Board remand included requests to provide the Veteran with a VA Form 21-8940 in connection with the claim for entitlement to a TDIU.  However, the Veteran did not respond to this letter and has, to date, not submitted the information requested on VA Form 21-8940.  The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In this case, the information that would have been provided on a completed VA Form 21-8940 would have been relevant to the claim for entitlement to a TDIU.  

In this case, the schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16 (a) have been met.  The Veteran had a combined schedular disability rating of 90 percent from October 8, 2006 and 100 percent from May 10, 2011.  Further, the Veteran's service-connected PTSD has been rated as 70 percent disabling since October 8, 2006.  As the Veteran has a single disability rated as 70 percent disabling, the eligibility requirements of 38 C.F.R. § 4.16 (a) have been met.
After reviewing all the evidence of record, the Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The undisputed evidence demonstrates that the Veteran is currently substantially gainfully employed, and is earning income well above the poverty threshold.  There is no evidence, or even contention, suggestive of marginal employment, odd-job employment, or employment at half the usual remuneration. 

The record indicates that the Veteran has been employed by VA since 2007 and working in the VA medical center's boiler plant since July 2011.  Prior to that, he had a full time job in appliance repair with Big Sandy Superstores without restrictions.  Court documents dated in December 2010 indicate that the Veteran's monthly gross income was $5,092.00.  At that time, the Veteran was receiving $1,837 per month in VA compensation benefits.  As there is no indication that the Veteran was receiving income from any other sources, it is reasonable to conclude that the Veteran's gross monthly income from his employment at VA was $3,255.

At the VA PTSD examination in October 2008, the Veteran had been employed at Huntington VA for less than one year, and he reported no time lost from work.  At that time, the Veteran reported poor interaction with co-workers, difficulty concentrating, and forgetfulness that impacted his efficiency at work.  Occupational impairment was noted to be related to irritability, difficulty concentrating, and social distancing.  At the October 2008 TBI examination, the Veteran stated that he did not need Social Work Service adjustment because he had been working at Huntington VA Medical Center and he had a stable job.  

At the June 2010 TBI examination, the Veteran reported getting irritable during headaches but otherwise no major problems with activities of daily living or employment.  The Veteran reported that he had not lost work secondary to headaches; however, he had been aggravated and had walked off the job because of irritability which he felt related to his PTSD symptoms.  At the June 2010 PTSD examination, the Veteran reported that he had been working at the VA Huntington for a couple of years, that he worked in the Engineering Department helping carpenters, and that he had had difficulty because of his irritability and anger as well as his headaches.  He reported that sometimes he had to leave work so that he did not get into arguments.  At the June 2010 VA spine examination, the Veteran reported that his job required a lot of walking and standing, that his joints hurt, but that he had been performing his job.  He reported that he missed three to four days per month from his job.  

The Veteran testified in April 2012 that he worked at the VA hospital in the boiler plant and noted that he was lucky to get in that position because when he was with others he felt uncomfortable and it caused problems.  The Veteran stated that there was a lot of mixed diversity out there and the benefit was that he basically worked alone in a secure facility.  The Veteran agreed that VA had made accommodations or provisions for him if he needed to go home due to his PTSD.  At the July 2012 VA fibromyalgia examination, the Veteran reported good work ethics, that he had bad days and missed work three to four days a month.

In January 2017, a VA physician noted that the Veteran could not lift, carry or move heavy objects.  He also could not stand, walk, or drive for long times or distances due to back, hip, knee, feet, and fibromyalgia pain.  The examiner noted that the Veteran had clinical evidence of a degenerative lumbar disc condition, chronic bilateral hip sprain, patellofemoral pain syndrome, pes planus, and fibromyalgia on examination.  The examiner opined that the Veteran's conditions had functional impact to secure and maintain substantially gainful employment with any kind of occupational environment including both physical and sedentary.  The examiner, however, noted that mild TBI with normal system examination and erectile dysfunction had no impact on the Veteran's employability.  

In February 2017, a VA examiner noted that hearing loss impacted the Veteran's ability to work because certain tones were harder for him to hear and tinnitus impacted the Veteran's ability to work as it was very aggravating and made it difficult to concentrate.  

Also in February 2017, a VA examiner noted that the Veteran felt that he did better at VA but would have had difficulty outside VA.  The examiner noted that the Veteran continued to hold the job and work full time.  The examiner noted that the Veteran had not cut back his work and was able to cope by taking his breaks but generally did not miss work and was able to cope by himself.  The examiner noted that there was no evidence of employer's accommodations to handle Veteran's disabilities.  The examiner stated that there were no official or unofficial accommodations reported, but that the Veteran felt comfortable with his work by himself at the steam plant, since he was able to spend time by himself most of the time with less stress.  The examiner noted that the level of severity of the Veteran's PTSD was moderate to severe and that the combination of all of the Veteran's service-connected conditions affecting him was severe.  The examiner stated that the Veteran was able to hold the job and was able to cope better by himself.  The examiner noted that the Veteran had anxiety around people but had been able to do alright taking breaks when needed due to anxiety and stress.  There were no write-ups or issues from the work place reported.

The examiner noted that the Veteran's headaches could affect work in a mild to moderate fashion due to concentration problems and discomfort but that they did not preclude work.  The examiner noted that the Veteran reported taking several breaks during headaches or stress and coping with work.  Headaches were mild to moderate in current level of severity.  

The examiner noted that functional limitations included mood, anxiety, headaches, GI problems, hearing, chronic pain, etc., which all could affect work in combination in severe fashion when active with symptoms.

Also in February 2017, a VA examiner noted that the Veteran had frequent bowel movements which could be unpredictable causing him to have limited times when he could focus on tasks.  It was noted that the Veteran's sinus condition did not impact his ability to work.  

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that the Veteran has not been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.  

The Veteran has not contended that he is not working full time at substantially gainful employment.  The Veteran is currently fully employed in substantially gainful employment and has been for years.  The salary earned is far above the poverty threshold, and the Veteran works full time. While the Board recognizes the work time missed due to psychiatric and medical issues, the evidence does not reflect that the amounts of work time lost have resulted in loss of income or termination of employment.  The contentions and evidence do not show marginal employment, odd-job employment, or employment at half the usual remuneration.  Further, although accommodations have been made for him, this alone does not equate to a protected environment such as a family business or sheltered workshop.  In that regard, while the term sheltered workshop is not defined in the regulation, the Wage and Hour Division of the United States Department of Labor uses the terms community rehabilitation programs and work centers, formerly known as sheltered workshop, to mean a place that specializes in the employment of workers with disabilities and may also provide rehabilitation."  Department of Labor, Wage & Hour Division, Field Operations Handbook, 09/21/16 (https://www.dol.gov/whd/FOH/FOH_Ch64.pdf).  The Social Security Administration defines a sheltered workshop as a private non-profit, state, or local government institution that provides employment opportunities for individuals who are developmentally, physically, or mentally impaired, to prepare for gainful work in the general economy.  These services may include physical rehabilitation, training in basic work and life skills (e.g., how to apply for a job, attendance, personal grooming, and handling money), training on specific job skills, and providing work experience in the workshop.  Social Security, Program Operations Manual Systems (POMS), 01/06/2017 - Present (https://secure.ssa.gov/poms.nsf/lnx/0302101270).  

The Board notes that VA, in fact, operates a sheltered workshop program for Veterans as well as compensated work therapy programs, incentive therapy programs, transitional work program, supported employment program, and a transitional residence program.  However, there is no indication in the record that the Veteran has ever been part of any such programs.    

The Board acknowledges the recent decision of the Court of Appeals for Veterans Claims in Cantrell v. Shulkin, 15-3439 (April 18, 2017), which noted that VA had not defined the terms "sheltered" or "protected" work environment.  The Board finds in applying the standards above as wella s considering that there has been very little missed work and only minor accomodations made for the Veteran at work, that his ability to maintain full-time employment well above the pverty level, demonstrates that his employement is not in a sheltered or protected work environment.

For these reasons, the Board finds that the undisputed evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated.  The fact that the Veteran is engaged in substantially gainful employment that does not involve marginal employment, odd-job employment, or employment at half the usual remuneration is undisputed.  Further, the Board finds that although some accommodations have been made for him, the Veteran does not work in a protected environment such as a family business or sheltered workshop.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


